Citation Nr: 1104292	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09 00-802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for a bilateral hearing loss 
disability, claimed as secondary to service-connected deviated 
septum.

2.	Entitlement to service connection for tinnitus, claimed as 
secondary to service-connected deviated septum.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from August 
1956 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Regional 
Office (RO) in St. Louis, Missouri.

The case was brought before the Board in October 2010, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include affording the Veteran new 
VA examination.  The Veteran was afforded a VA examination in 
November 2010 for his bilateral hearing loss disability and 
tinnitus.  Therefore, the Board finds that there has been 
substantial compliance with its remand directives.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance).


FINDINGS OF FACT

1.	The Veteran's current bilateral hearing loss disability is not 
shown to be due to a disease or injury in-service or to any 
incident of his military service, did not manifest within one 
year of service, and was not proximately due to or chronically 
worsened by the Veteran's service-connected deviated septum.

2.	The Veteran's tinnitus is not shown to be due to a disease or 
injury in-service or to any incident of his military service, 
and was not proximately due to or chronically worsened by the 
Veteran's service-connected deviated septum.





CONCLUSIONS OF LAW

1.	The Veteran's bilateral hearing loss disability was not 
incurred in or aggravated by military service, did not 
manifest within one year of service, and is not proximately 
due to or aggravated by the Veteran's service-connected 
deviated septum.  38 U.S.C.A. §§ 1131, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.385 
(2010).

2.	The Veteran's tinnitus was not incurred in or aggravated by 
military service and is not proximately due to or aggravated 
by the Veteran's service-connected deviated septum.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).
Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to 
the Veteran in March 2007.  This letter advised the Veteran of 
the information necessary to substantiate his claims and of his 
and VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  The March 2007 letter also advised the 
Veteran of how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The VA has also obtained private treatment 
records and associated them with the claims file.  As such, the 
Board finds the duty to assist with obtaining medical records has 
been satisfied.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in July 2007 
and November 2010 to obtain an opinion on his claims for a 
bilateral hearing loss disability and tinnitus.  These opinions 
were rendered by a medical professional following a thorough 
examination and interview of the appellant and review of the 
Veteran's medical records.  The examiners obtained an accurate 
history and listened to the appellant's assertions.  The 
examiners laid a factual foundation and reasoned basis for the 
conclusions that were reached.  Therefore, the Board finds that 
the examinations were adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, for secondary service connection, it must be shown 
that the disability for which the claim is made is proximately 
due to or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is sought.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive changes, 
and because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which favors the Veteran.

Service connection may also be granted for a chronic disease, 
including hearing loss, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.

The Veteran is alleging that his bilateral hearing loss 
disability and tinnitus were caused by noise exposure in-service.  
In the alternative, the Veteran is claiming his bilateral hearing 
loss disability and tinnitus were caused by his service-connected 
deviated septum, which was the result of an in-service injury 
incurred during boot camp in 1956 when the Veteran fell in a 
foxhole and hit his nose.  The Veteran's claim will be considered 
on a direct and secondary basis to accord him every possible 
consideration.  For the reasons that follow, the Board concludes 
that service connection is not warranted on a direct, 
presumptive, or secondary basis.

Hearing Loss

With respect to claims for service connection for hearing loss, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further opined that 38 C.F.R. § 3.385, discussed below, 
then operates to establish when a hearing loss disability can be 
service connected.  Hensley, supra.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The report of a November 2010 VA audiology examination indicates 
the Veteran currently has a bilateral hearing loss disability for 
VA purposes.  See 38 C.F.R. § 3.385.  

The Veteran is alleging that his current hearing loss is due to 
exposure to loud noise in the military.  His DD-214 indicates the 
Veteran served as a rifleman.  The Veteran's MOS in the Marine 
Corps of an infantryman has been identified as an occupation 
where there was a high probability of noise exposure.  See Duty 
MOS Noise Spreadsheets, Veterans Benefits Administration Fast 
Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  
Accordingly, the Board concedes the Veteran was exposed to in-
service noise trauma. 

Here, the Veteran's service treatment records are silent as to 
any treatment, diagnoses or complaints of hearing loss.  Service 
medical records indicate the Veteran was provided audiometric 
evaluations both at entrance to and separation from service, in 
August 1956 and August 1958, respectively.  At the entrance 
examination the Veteran's hearing was 15/15 for both ears and 
there were no ear defects noted.  On his Report of Medical 
History, the Veteran indicated he had no ear trouble.  At his 
separation examination, the Veteran's hearing was again reported 
as 15/15 for both ears with no ear defects noted.  Also on his 
Report of Medical History the Veteran again marked that he had no 
ear trouble.

After reviewing the claims file, the Board notes that service 
treatment records are silent as to any specific complaints, 
treatments or diagnoses of hearing loss in-service.  The crucial 
inquiry, then, is whether the Veteran's current bilateral hearing 
loss is related to his in-service noise exposure or any other 
remote incident in service.  The Board concludes it is not.

The Board acknowledges that even if a chronic condition is not 
shown during service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology 
or under 38 C.F.R. § 3.303(d) if the evidence shows a disease 
first diagnosed after service was incurred in service.  The Board 
concludes that there is no continuity of symptomatology.  

There is no evidence of record to indicate the Veteran complained 
of or was diagnosed with a hearing loss disability until a VA 
examination in July 2007, almost 5 decades after service.  As 
such, the Board observes hearing loss manifested approximately 50 
years following the Veteran's separation from active service.  
The Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein the 
veteran has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

At the July 2007 VA examination the Veteran complained that he 
had difficulty hearing when there were groups of people and 
background noise.  The Veteran reported unprotected noise 
exposure while he was in the military, as well as post-service.  
The examiner noted the Veteran's hearing was 15/15 at separation 
in August 1958.  He also noted the Veteran had no complaints or 
treatment for hearing loss while in-service.  The examiner opined 
that it was less likely than not that the Veteran's bilateral 
hearing loss disability was related to service.  His rationale 
was that delayed onset of hearing loss was not supported by 
current research.

The Veteran also provided private treatment records from May 2010 
and a private statement from June 2010 which reported the Veteran 
continued to have trouble hearing, especially with background 
noise.  The Veteran also reported a history of noise exposure 
while in-service.  The physician reported a sloping mild to 
severe high frequency sensorineural hearing loss which was 
compatible with severe noise exposure.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  Whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (it is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to a 
medical opinion).

The Board finds that the July 2007 VA examiner gave an opinion as 
to the etiology of the Veteran's bilateral hearing loss 
disability after reviewing the claims file in detail, including 
service treatment records, interviewing the Veteran, and 
performing an audiogram.  The examiner also reported current 
research did not support a theory of delayed onset for hearing 
loss and as there were no complaints in-service, it was more 
likely post service noise exposure caused the bilateral hearing 
loss disability.  The Board finds that the VA examination was 
adequate as to the Veteran's currently diagnosed bilateral 
hearing loss disability.  As such, the Board further finds the 
July 2007 VA examination to be of more probative weight than the 
June 2010 private statement.

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Id.  However, in this case, the Veteran's 
contentions are outweighed by the probative medical evidence of 
record showing no relationship between the Veteran's current 
hearing loss and service, as well as evidence showing no 
treatment for hearing loss until decades after service.  See 
Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).  Thus, service connection 
for bilateral hearing loss is not warranted.

Further, there is no evidence of record to indicate the Veteran 
complained of, sought treatment for, or was diagnosed with a left 
ear hearing loss disability until approximately July 2007, almost 
50 years after separation from service.  As there is no evidence 
of record of a bilateral hearing loss disability within one year 
of service discharge, this does not warrant the presumption of 
service connection as its onset was beyond the presumptive 
period.  38 C.F.R. §§ 3.307, 3.309(a).

In sum, the Board finds that there is no evidence of a bilateral 
hearing loss disability during active service.  There is also no 
evidence of sensorineural hearing loss within one year of service 
separation.  The threshold question therefore is whether there is 
sufficient medical evidence to establish an etiological link 
between the Veteran's current bilateral hearing loss and his 
exposure in-service to noise trauma.  The Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
The negative VA examiner's opinion and the length of time between 
the Veteran's separation from active service and first complaints 
of hearing loss weigh against the Veteran's claim. 

With respect to secondary service connection, the Veteran 
contends that his currently diagnosed bilateral hearing loss 
disability was proximately caused by his service-connected 
deviated septum.  
As noted above, and in the October 2010 Board remand, the July 
2007 VA examination did not address the subject of secondary 
service connection for the Veteran's bilateral hearing loss 
disability.  However, the November 2010 VA examiner specifically 
examined the Veteran to determine if his bilateral hearing loss 
disability was related to his service-connected deviated septum.

The examiner reported the Veteran's history of noise exposure in-
service from tanks and artillery.  The Veteran also had post 
service noise exposure as a civilian truck driver.  The examiner 
determined the Veteran's hearing loss had not been chronically 
worsened by his deviated septum.  The examiner went on to explain 
that if the Veteran's deviated septum were to have an effect on 
his hearing loss, it would express itself as conductive hearing 
loss, not sensorineural hearing loss.  

The Veteran also supplied a statement by his private physician in 
December 2006 which reported that the Veteran suffered from ear, 
nose, and throat difficulties, as well as chronic nasal 
congestion which may contribute to his hearing loss.  There is no 
rationale given for this opinion.

As noted above, the Board can favor one medical opinion over 
another, so long as it offers an adequate basis for doing so.  
See Evans, supra; see also Owens, supra.  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens, supra.  

Again here the Board finds that the November 2010 VA examiner 
expressed a rationale for why he believed the Veteran's service-
connected deviated septum was not causing his bilateral hearing 
loss disability.  The examiner also reviewed the claims file, 
including service treatment records and examinations.  As such, 
the Board further gives more weight to the November 2010 VA 
examination findings.  

In sum, a preponderance of the competent probative evidence of 
record weighs against the Veteran's assertion that his service-
connected deviated septum is the proximate cause of or has 
aggravated his currently diagnosed bilateral hearing loss.  In 
addition, a VA physician has opined that the Veteran's bilateral 
hearing loss disability was not caused or aggravated by his 
service-connected deviated septum.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a 
bilateral hearing loss disability on a direct, presumptive, and 
secondary basis, and the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

Tinnitus

With regard to direct service connection, service treatment 
records are absent complaints, findings or diagnoses of tinnitus.  
At the Veteran's entrance examination in August 1956 the examiner 
found no ear defects and ultimately declared that the Veteran was 
qualified for enlistment.  In addition, an August 1956 Report of 
Medical History, completed and signed by the Veteran, had no 
reference to tinnitus.  Furthermore, in the Veteran's August 1958 
separation examination neither the examiner nor the Veteran 
reported any symptoms of tinnitus and ultimately the Veteran was 
found to be qualified for separation.

In short, the records are devoid of any complaints, diagnoses, or 
treatment consistent with tinnitus.  The lack of findings of 
record weighs against the Veteran's assertion that he suffered 
from this disability in-service.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  For the reasons discussed 
below, the Board finds it did not.

At the July 2007 VA examination the Veteran reported that he 
believed his tinnitus was the result of noise exposure in-
service, as well as his service-connected deviated septum.  The 
examiner reviewed the Veteran's claims file and conducted a 
physical examination.  Ultimately the examiner determined that 
because there were no complaints or records of tinnitus in-
service, it was less likely than not that his tinnitus was 
service connected.

The Board has considered, the Veteran's self-reported continuity 
of symptomatology of tinnitus dating back to his service, and is 
mindful of the fact that tinnitus is a disability that lends 
itself to lay observation.  See Charles v. Principi, 16 Vet. App. 
370 (2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, the first post-service evidence of complaints of 
tinnitus comes from a VA examination in July 2007.  The length of 
time between separation from service and evidence of tinnitus 
almost 50 years later weighs against a showing of continuity of 
symptomatology.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, supra, aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, 
although the Veteran contends that he has had noise in his ears 
since service, the only documented complaint of tinnitus 
currently is in the Veteran's initial December 2006 claim.

In sum, the Board finds that there is no evidence of tinnitus 
during active service.  The threshold question therefore is 
whether there is sufficient medical evidence to establish an 
etiological link between the Veteran's currently diagnosed 
tinnitus and active service.  The Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
The Veteran has produced no competent medical evidence or a 
medical opinion in support of his claim that his tinnitus is the 
result of an in-service accident or has any other etiological 
relationship to his active service.  In addition, the length of 
time between the Veteran's separation from active service and 
first diagnosis of tinnitus weighs against the Veteran's claim.

With respect to secondary service connection, the Veteran 
contends that his currently diagnosed tinnitus was proximately 
caused by his service-connected deviated septum.  

As noted above, the July 2007 VA examination did not address the 
subject of secondary service connection for the Veteran's 
tinnitus.  However, the November 2010 VA examiner specifically 
examined the Veteran to determine if his tinnitus was related to 
his service-connected deviated septum.

The examiner reported the Veteran stated he had suffered from 
tinnitus for 50 years, since his separation from service.  The 
examiner ultimately determined that the Veteran's tinnitus was 
not worsened by his deviated septum.  The examiner further 
reported he knew of no connection between a deviated septum and 
tinnitus.  

Here, the only evidence relating tinnitus to the Veteran's 
service-connected deviated septum are the Veteran's own personal 
statements.  The Board acknowledges that lay assertions may serve 
to support a claim of service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a);  38 C.F.R. § 3.303(a); see Jandreau v. 
Nicholson, supra, see also Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  For example, 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Moreover, the Board is mindful that competent medical evidence is 
not necessarily required where the determinative issue in a case 
involves medical causation or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing 
Jandreau v. Nicholson, supra; see also Barr v. Nicholson, supra 
(lay testimony is competent to establish the presence of varicose 
veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(unlike varicose veins or a dislocated shoulder, rheumatic fever 
is not a condition capable of lay diagnosis).  However, in this 
case, the Veteran is not providing statements related to the 
diagnosis of a simple disorder or about symptomatology but is 
instead rendering an opinion as to the etiology of his tinnitus.  

Thus, the Board concludes that the Veteran's statements as to the 
origin of tinnitus do not constitute competent evidence.  As a 
layperson, he is not competent to provide evidence that requires 
medical knowledge because he lacks the requisite professional 
medical training, certification and expertise to present opinions 
regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that matters involving special experience 
or special knowledge require the opinions of witnesses skilled in 
that particular science, art, or trade).  Therefore, the 
Veteran's statements regarding the etiology of his tinnitus in 
this case do not constitute competent evidence on which the Board 
can make a service connection determination.

In sum, a preponderance of the competent probative evidence of 
record weighs against the Veteran's assertion that his service-
connected deviated septum is the proximate cause of or has 
aggravated his currently diagnosed tinnitus.  In addition, a VA 
physician has opined that the Veteran's tinnitus was not caused 
or aggravated by his service-connected deviated septum.  

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for 
tinnitus on a direct and secondary basis and the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for a bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


